Case 1:19-cv-00444-CFC-CJB Document 138 Filed 01/22/20 Page 1 of 10 PageID #: 4620




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE

                                           )
  BIODELIVERY SCIENCES                     )
  INTERNATIONAL, INC. and ARIUS TWO,       )
  INC.,                                    )
               Plaintiffs,                 )
                                           ) C.A. No. 19-444-CFC-CJB
              v.                           )
                                           )
  CHEMO RESEARCH, S.L., INSUD              )
  PHARMA S.L.U., INTELGENX CORP., and      )
  INTELGENX TECHNOLOGIES CORP.,            )
                                           )
                   Defendants.             )
                                           )
                                           )

                 DEFENDANTS’ REPLY BRIEF IN SUPPORT OF
        THEIR MOTION FOR LEAVE TO AMEND INVALIDITY CONTENTIONS




                                        -i-
Case 1:19-cv-00444-CFC-CJB Document 138 Filed 01/22/20 Page 2 of 10 PageID #: 4621




  OF COUNSEL:                                      YOUNG CONAWAY STARGATT &
                                                    TAYLOR, LLP
  Dennies Varughese, Pharm. D.                     Anne Shea Gaza (#4093)
  Adam C. LaRock                                   Samantha G. Wilson (#5816)
  Josephine J. Kim                                 Rodney Square
  Sasha S. Rao                                     1000 North King Street
  Lauren A. Watt                                   Wilmington, DE 19801
  Charles T. Wysocki                               (302) 571-6600
  STERNE, KESSLER, GOLDSTEIN &                     agaza@ycst.com
   FOX PLLC                                        swilson@ycst.com
  1100 New York Avenue NW, Suite 600
  Washington, DC 20005                             Attorneys for Defendants/Counterclaim
  (202) 371-2600                                   Plaintiffs
  dvarughese@sternekessler.com
  alarock@sternekessler.com
  joskim@sternekessler.com
  srao@sternekessler.com
  lwatt@sternekessler.com
  cwysocki@sternekessler.com

  Attorneys for Defendants Chemo Research, S.L.,
  and Insud Pharma S.L.U.

  Paul T. Meiklejohn
  Geoffrey M. Godfrey
  David Tseng
  DORSEY & WHITNEY LLP
  701 Fifth Avenue, Ste. 6100
  Seattle, WA 98104
  (206) 903-8800
  meiklejohn.paul@dorsey.com
  godfrey.geoff@dorsey.com
  tseng.david@dorsey.com

  Attorneys for Defendants IntelGenx Corp., and
  IntelGenx Technologies Corp.

  Dated: January 22, 2020




                                              - ii -
Case 1:19-cv-00444-CFC-CJB Document 138 Filed 01/22/20 Page 3 of 10 PageID #: 4622




                                                     TABLE OF CONTENTS

  ARGUMENT .................................................................................................................................. 1

  I.        Defendants were diligent regardless of the date the Court applies. .................................... 1

  II.       BDSI will not be prejudiced by Defendants’ amendment. ................................................. 3

  CONCLUSION ............................................................................................................................... 3




                                                                    - iii -
Case 1:19-cv-00444-CFC-CJB Document 138 Filed 01/22/20 Page 4 of 10 PageID #: 4623




                                                   TABLE OF AUTHORITIES

                                                                                                                                       Page(s)
  Cases

  Word to Info Inc. v. Facebook Inc.,

       No. 15-cv-03485-WHO, 2016 WL 6276956 (N.D. Cal. Oct. 27, 2016) ...............................1, 2

  Statutes

  35 U.S.C. §112 .................................................................................................................................3




                                                                      - iv -
Case 1:19-cv-00444-CFC-CJB Document 138 Filed 01/22/20 Page 5 of 10 PageID #: 4624




         Defendants have established good cause to amend their invalidity contentions based on

  the Court’s adoption of BDSI’s claim construction positions and arguments at the Markman

  hearing. Indeed, Judge Connolly expressly urged Defendants to rely on the hearing transcript in

  support of their invalidity case. BDSI’s opposition essentially distills to arguing that leave is not

  warranted because Defendants somehow should have predicted the positions and arguments that

  BDSI ultimately advanced during the claim construction process and hearing. See D.I. 121 at Ex.

  A. It would have been impossible for Defendants to predict the various arguments that BDSI

  would eventually put forward in the proceeding months during Markman briefing and oral

  argument, all of which form the basis for their motion. The arguments in BDSI’s briefing, along

  with Judge Connolly’s remarks during the Markman hearing, are all new facts since Defendants

  served their initial invalidity contentions that warrant leave to amend. And there is no undue

  prejudice to BDSI if leave is granted. As soon as these new facts were sufficiently crystallized at

  the hearing, Defendants promptly requested BDSI’s consent to amend the invalidity contentions

  or to meet and confer, which BDSI ignored. Defendants have established good cause.

                                            ARGUMENT

  I.     Defendants were diligent regardless of the date the Court applies.

         BDSI argues that Defendants’ diligence should be measured from the August 27, 2019

  date when BDSI first disclosed its proposed claim construction, but that was before any briefing

  or meet and confers to narrow disputes. See D.I. 134 at 4. Yet, actual disclosure of the facts that

  support the invalidity positions that are the subject of Defendants’ motion for leave did not occur

  until the December 20, 2019 Markman hearing. Even assuming, arguendo, that disclosure of

  BDSI’s position occurred earlier, “there is a split of authority on the interpretation” of whether to

  measure diligence from the date of disclosure or date of adoption. Word to Info Inc. v. Facebook

  Inc., No. 15-cv-03485-WHO, 2016 WL 6276956, at *4 (N.D. Cal. Oct. 27, 2016). “[D]iligence


                                                  -1-
Case 1:19-cv-00444-CFC-CJB Document 138 Filed 01/22/20 Page 6 of 10 PageID #: 4625




  determinations are necessarily fact intensive inquiries and must be determined based on the

  individual facts of each case.” Id (measuring diligence from date of disclosure because

  Defendants’ affirmative construction was adopted). In contrast here, Judge Connolly clearly

  expressed disapproval of BDSI’s arguments and “adopted” BDSI’s construction, noting that

  BDSI must accept the consequences flowing from its positions. Particularly for that reason,

  diligence should be measured from the claim construction ruling at the Markman hearing.

         Judge Connolly rejected BDSI’s attempts to walk back its flawed arguments and

  disagreed that “layer” terms could not mean liquids or gases solely by virtue of being a “layer.”

  See D.I. 121, Ex. A at 38:18-20 (“Well, first of all, right, I’ve mixed salad dressing. We’ve got

  liquid layers. I know enough about that.”). Throughout briefing, BDSI, although disagreeing that

  the terms were limited to “solids,” was careful never to fully disclose the extent of its position. It

  was not until the hearing, and Judge Connolly’s questions to BDSI’s counsel, that the full scope

  and consequences of BDSI’s arguments became apparent. For this reason, the first reasonable

  date Defendants could have amended their invalidity contentions was after the Markman hearing.

         Moreover, the Court should measure Defendants’ diligence from the Markman hearing

  because BDSI’s construction was a moving target. BDSI failed to provide any meaningful claim

  construction for the disputed terms, instead arguing that “[n]o construction [is] necessary.” D.I.

  121 at Ex. B.B. Without taking an affirmative construction, BDSI was free during briefing to

  appear to concede that the “mucoadhesive layer” is “in solid form . . . at stages during the

  administration,” but that the “layers” are not limited to solids but are “not liquid” and “not gas”

  either. Compare D.I. 84 at 10 with D.I. 121, Ex. A at 38:10-11. BDSI’s illogical position only

  became clear during the Markman hearing.




                                                  -2-
Case 1:19-cv-00444-CFC-CJB Document 138 Filed 01/22/20 Page 7 of 10 PageID #: 4626




         Finally, Defendants were diligent whether measured from the August 27, 2019 date BDSI

  proposed that “[n]o construction [is] necessary” or the September 13, 2019 date of BDSI’s

  opening Markman brief, as BDSI argues in its brief. No depositions have taken place, expert

  reports on the issue of validity have not been served, and only three months passed since BDSI’s

  opening Markman brief, which courts have determined to be diligent. See D.I. 121 at 8

  (collecting cases).

  II.    BDSI will not be prejudiced by Defendants’ amendment.

         Defendants’ amendment will not prejudice BDSI. It is unclear what discovery BDSI

  needs to take to defend against Defendants’ amendment. Defendants seek to add §112 positions

  based on BDSI’s own arguments, which do not require discovery from Defendants. If BDSI does

  need discovery from Defendants, BDSI can ask questions at depositions, which remain

  unscheduled. BDSI also argues that it could have addressed Defendants’ arguments at the

  Markman hearing had it known of this amendment. BDSI appears to regret its decision to avoid

  putting forth a clear claim construction position before the hearing (i.e., BDSI’s “hidden

  agenda,” as Judge Connolly suggested), Defendants should not be penalized for BDSI’s strategic

  choices. See D.I. 121, Ex. A at 37:20-38:3. Finally, BDSI argues that it would have addressed

  this amendment in its discovery responses had it known of the amendment. BDSI has the

  opportunity to address this amendment through a supplemental response to Defendants’

  Interrogatory No. 1, which seeks BDSI response to Defendants’ Invalidity Contentions.

  Moreover, Defendants previously requested BDSI supplement their discovery responses to

  remedy numerous deficiencies, yet BDSI simply refused. See, e.g., Ex. A (BDSI’s December 31,

  2019 letter refusing to supplement contentions). BDSI cannot now argue that they are prejudiced.

                                         CONCLUSION

         Defendants respectfully request that the Court grant Defendants’ motion.


                                                -3-
Case 1:19-cv-00444-CFC-CJB Document 138 Filed 01/22/20 Page 8 of 10 PageID #: 4627




  OF COUNSEL:                                 YOUNG CONAWAY STARGATT &
                                               TAYLOR, LLP
  Dennies Varughese, Pharm. D.
  Adam C. LaRock                                /s/ Samantha G. Wilson
  Josephine J. Kim                            Anne Shea Gaza (#4093)
  Sasha S. Rao                                Samantha G. Wilson (#5816)
  Lauren A. Watt                              Rodney Square
  Charles T. Wysocki                          1000 North King Street
  STERNE, KESSLER, GOLDSTEIN &                Wilmington, DE 19801
    FOX PLLC                                  (302) 571-6600
  1100 New York Avenue NW, Suite 600          agaza@ycst.com
  Washington, DC 20005                        swilson@ycst.com
  (202) 371-2600
  dvarughese@sternekessler.com                Attorneys for Defendants/Counterclaim Plaintiffs
  alarock@sternekessler.com
  joskim@sternekessler.com
  srao@sternekessler.com
  lwatt@sternekessler.com
  cwysocki@sternekessler.com

  Attorneys for Defendants Chemo Research,
  S.L. and Insud Pharma S.L.U

  Paul T. Meiklejohn
  Geoffrey M. Godfrey
  David Tseng
  DORSEY & WHITNEY LLP
  701 Fifth Avenue, Ste. 6100
  Seattle, WA 98104
  (206) 903-8800
  meiklejohn.paul@dorsey.com
  godfrey.geoff@dorsey.com
  tseng.david@dorsey.com

  Attorneys for Defendants IntelGenx Corp.,
  and IntelGenx Technologies Corp.

  Dated: January 22, 2020




                                              -4-
Case 1:19-cv-00444-CFC-CJB Document 138 Filed 01/22/20 Page 9 of 10 PageID #: 4628




                                   CERTIFICATE OF SERVICE


           I, Samantha G. Wilson, hereby certify that on January 22, 2020, I caused to be

  electronically filed a true and correct copy of the foregoing document with the Clerk of the Court

  using CM/ECF, which will send notification that such filing is available for viewing and

  downloading to the following counsel of record:

                                 Jack B. Blumenfeld, Esquire
                                 Jeremy A. Tigan, Esquire
                                 Morris, Nichols, Arsht & Tunnell LLP
                                 1201 North Market Street
                                 P.O. Box 1347
                                 Wilmington, DE 19899
                                 jblumenfeld@mnat.com
                                 jtigan@mnat.com

                                 Attorneys for Plaintiffs/Counterclaim Defendants

           I further certify that on January 22, 2020, I caused the foregoing document to be served

  via electronic mail upon the above-listed counsel and on the following:

                                 Charles E. Lipsey, Esquire
                                 Finnegan, Henderson, Farabow, Garrett & Dunner, LLP
                                 Two Freedom Square
                                 11955 Freedom Drive
                                 Reston, VA 20190
                                 charles.lipsey@finnegan.com

                                 Howard W. Levine, Esquire
                                 Thomas J. Sullivan, Esquire
                                 Michael R. Galgano, Esquire
                                 Daniel G. Chung, Esquire
                                 Justin J. Hasford, Esquire
                                  Finnegan, Henderson, Farabow, Garrett & Dunner, LLP
                                 901 New York Avenue, N.W.
                                 Washington, DC 20001
                                 howard.levine@finnegan.com
                                 thomas.sullivan@finnegan.com
                                 michael.galgano@finnegan.com
                                 daniel.chung@finnegan.com
                                 justin.hasford@finnegan.com



  25819506.1
Case 1:19-cv-00444-CFC-CJB Document 138 Filed 01/22/20 Page 10 of 10 PageID #: 4629




                             Jennifer S. Swan, Esquire
                             Finnegan, Henderson, Farabow, Garrett & Dunner, LLP
                             Stanford Research Park
                             3300 Hillview Avenue
                             Palo Alto, CA 94304
                             jennifer.swan@finnegan.com

                             Attorneys for Plaintiffs/Counterclaim Defendants

   Dated: January 22, 2020                        YOUNG CONAWAY STARGATT &
                                                  TAYLOR, LLP

                                                  /s/ Samantha G. Wilson
                                                  Anne Shea Gaza (No. 4093)
                                                  Samantha G. Wilson (No. 5816)
                                                  Rodney Square
                                                  1000 N. King Street
                                                  Wilmington, Delaware 19801
                                                  agaza@ycst.com
                                                  swilson@ycst.com

                                                  Attorneys for Defendants/Counterclaim
                                                  Plaintiffs




                                              2
   25819506.1
